Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant's communication filed on 2/11/20.  Claims 1-14 are pending in this application.

Claim Rejections – 35 USC 112.2
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-14 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite because of the claim language “group of primary amines or secondary amines that have a higher boiling point than the alkylene amines formed during the process”.  The specification doesn’t define the metes and bounds of “group of primary amines or secondary amines that have a higher boiling point than the alkylene amines formed during the process”, such that one would know what is included and what is excluded. For example, since applicant has not indicated a structure of the product alkylene amines, what happens when several alkylene amines are formed, incomplete reaction of multi cyclic alkylene ureas, or 
Claim 2 is indefinite because the improperly refers to acronym names for the compounds with no corresponding structure, e.g. UEA1, EA2, etc. Furthermore, the up arrow after EA1 is confusing since it is unclear what claim limitation it is encompassing. The above-mentioned rejection under 35 U.S.C. § 112, 2nd will be obviated by the following suggestions: inserting the compound structures into the claim.
Claim 3 is indefinite because applicant’s reaction scheme is not labelled with UEA1 or EA1 as referred to in the claim. Furthermore, applicant has not use standard Markush language, for example “selected from the group consisting of” for R1 and R2 instead of “chosen from the group”. Furthermore, the definitions of p and n are unclear. It is unclear if p and n are integers or something different, e.g. alkylene amine or alkoxy units, as described in the claim. The definition of R3 is also confusing since it is a substituent in R1 and R2 but also R3 is in the starting compound and reactant backbone. It is also unclear if “C1-C20 hydroxyalkyl or C1-C20 aminoalkyl” are included in the definitions of X.
Claim 6 is indefinite because applicant has not defined “UAEEA” in their table. 
Claim 8 and 9 uses bara as pressure units. However, it is unclear if applicant intends to mean “bar”, which is the common practice, or “bara”, which is sometimes used to indicate 
The rest of the claims are rejected as depending on a rejected claim. Appropriate correction is required. 

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-14 are rejected under 35 USC 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant is directed to the Guidelines for the Examination of Patent Applications under the 35 USC 112, f 1 “Written Description” Requirement, Federal Register, Vol. 66, No. 4 pages 1099-1 111, Friday January 5, 2001. This is a written description rejection. This is a written description rejection.
The claims are drawn to a process to convert a cyclic alkylene urea into a their corresponding alkylene amines, the process comprising reacting the cyclic alkylene ureas by reaction with an amine compound chosen from the group of primary amines or secondary 
However, Applicants’ specification only provides working examples which include (U)EDA, (U)AEEA, (U)TETA, EU, U1TETA and DUTETA.
Thus, since the applicant has exemplified only these chemicals and has not included these critical elements in the claim language, nor has applicant included any reaction conditions, the examiner asserts the applicant has not shown possession of the claimed invention. 
The examiner points to Steele (US 2812333, pub date Nov. 5, 1957, in applicant’s IDS filed on 2/11/20). Steele teaches the reversible cleavage of the cyclic alkylene urea to give the corresponding amine at elevated temperatures to cause the cleavage. The reaction is reversible so it is necessary to remove the side products as they are formed. Steele teaches elevated temperatures and/or pressures are needed for the reaction with suitable solvents. (column 1, lines 65-70; column 2, lines 4-5, 11-27, 63-72; example V).
To satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the claimed invention (e.g., see In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978); see also see also Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (CAFC 1991)). The “written description” requirement may be satisfied by using “such descriptive means as words, structures, figures, diagrams formulas, etc., that fully set forth the claimed invention” (e.g., see Lockwood, 107 F.3d at 1572,41 USPQ2dat 1966).

Thus, applicant’s disclosure and the art shows that the applicant is not in possession of all cyclic alkylene ureas, alkylene amines and primary and secondary amines, along with all reaction conditions, for their claimed invention.
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.

Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658